 

Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT is dated as of
March 31, 2017 (this “Amendment”), among Elephant Talk Europe Holding B.V., a
besloten vennootschap met beperkte annsprakelijkheid organized under the laws of
the Netherlands (the “Borrower”), Pareteum Corporation (formerly known as
Elephant Talk Communications Corp.), a Delaware corporation (the “Parent”),
Pareteum North America Corp. (formerly known as Elephant Talk North America
Corp.), a Delaware corporation (“ET North America” and together with Parent, the
“Guarantors”, and each individually, a “Guarantor”, collectively with the
Borrower, the “Credit Parties”, and each individually, a “Credit Party”), Corbin
Mezzanine Fund I, L.P., as sole existing lender (“Corbin”) and Atalaya
Administrative LLC, as administrative agent and collateral agent for the Lenders
under the Credit Agreement described below (in such capacity, together with its
successors and assigns, the “Administrative Agent”).

 

WHEREAS, the Credit Parties have entered into an Amended and Restated Credit
Agreement dated as of December 27, 2016 with Corbin, such other financial
institutions that may from time to time become party thereto (collectively with
Corbin, the “Lenders”, and each individually, a “Lender”) and the Administrative
Agent (as the same may be further amended or supplemented from time to time, the
“Credit Agreement”), pursuant to which the Lenders agreed, subject to the terms
and conditions set forth therein, to make certain loans to the Borrower;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree, and the Lenders and Administrative Agent have agreed to amend the
Credit Agreement to among other things, modify certain terms and conditions as
more particularly set forth herein, subject to the terms and conditions sets
forth herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment, the Credit Parties, the Lenders party hereto and
the Administrative Agent hereby agree as follows:

 

1.         Capitalized Terms.

 

(a)       Capitalized terms used but not defined herein shall have the meanings
set forth in the Credit Agreement.

 

(b)       All references in the Credit Documents to “Elephant Talk Group
International B.V.” or “ET Group Netherlands” shall be deemed to refer to
“Borrower, as successor to the merger of Elephant Talk Group International B.V.
(“ET Group Netherlands”) with and into Borrower”. For the avoidance of doubt,
(i) any and all obligations of ET Group Netherlands under the Credit Documents
were assumed by Borrower upon the merger of ET Group Netherlands with and into
Borrower (the “Merger”); (ii) any and all Liens on the Collateral granted by ET
Group Netherlands to the Administrative Agent survived the Merger and remain
perfected to the extent perfected immediately prior to giving effect to the
Merger and (iii) solely to the extent the Lien granted by ET Group Netherlands
to the Administrative Agent is found not to have survived the Merger, Borrower
hereby grants a Lien to the Administrative Agent, for the benefit of the Secured
Parties, on any and all Collateral owned by ET Group Netherlands prior to giving
effect to the Merger.

 



 

 

 

2.         Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 5 below and in reliance on the
representations and warranties set forth in Section 3 and the acknowledgments
set forth in Section 4, the Credit Agreement is hereby amended as follows:

 

(a)       Amendments to Section 1.01 of the Credit Agreement. Section 1.01 of
the Credit Agreement is hereby amended as follows:

 

(i)       By deleting the definitions of “First Extended Maturity Date”,
“Initial Maturity Date” and “Second Extended Maturity Date” in their entirety.

 

(ii)       By deleting the definition of “Maturity Date” and substituting the
following therefor:

 

“Maturity Date” shall mean December 31, 2018.

 

(ii)       by inserting the following new definitions therein in appropriate
alphabetical order:

 

“2017 Equity Offering” shall mean the firm commitment underwritten offering of
2,333,334 shares of the Parent’s common stock, par value $0.00001 per share, and
warrants to purchase 1,166,667 shares of the Parent’s common stock, in each case
subject to increase upon the exercise of the underwriter’s overallotment option,
under the Parent’s effective shelf registration statement on Form S-3 (File No.
333-213575) as contemplated by the final prospectus supplement dated March 10,
2017, and filed with the Securities and Exchange Commission on March 14, 2017.

 

(b)       Amendment to Section 2.06 of the Credit Agreement. Section 2.06 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

(i)       by amending and restating clause (a) thereof to read in its entirety
as follows:

 

(a)       The Borrower agrees to pay to the Administrative Agent, for the
benefit of the Lenders, on each of the dates set forth below (each a “Term Loan
Repayment Date”), the principal of the Term Loan in an amount set forth opposite
such date (each a “Term Loan Repayment Amount”) (which Term Loan Repayment
Amount may be reduced as a result of, and after giving effect to, the
application of prepayments under Sections 2.06(e)(i), 4.01 and 4.02 in
accordance with the order of priority set forth in Section 4.01 and Section
4.02(c), as applicable).

 

Term Loan Repayment Date Term Loan Repayment Amount Each of March 31, 2017
and  June 30, 2017 $1,500,000 Each of September 30, 2017 and December 31, 2017
$500,000 Each of March 31, 2018, June 30, 2018 and September 31, 2018 $750,000

 



- 2 - 

 

  

(ii)       by amending and restating clause (e) thereof to read in its entirety
as follows:

 

(e)       [Intentionally deleted].

 

3.        No Default; Representations and Warranties, Etc. Each Credit Party
hereby represents, warrants, confirms and covenants that: (a) the
representations and warranties of the Credit Parties contained in Article VII of
the Credit Agreement and the other Credit Documents, are true and correct on and
as of the date hereof and deemed to be made as of the date hereof (except to the
extent that such representations and warranties expressly relate to an earlier
date, in which case, such representations were true and correct as of such
date); (b) after giving effect to this Amendment, the Credit Parties are in
compliance with all of the terms and provisions set forth in the Credit
Agreement and the other Credit Documents to be observed or performed thereunder
and no Default or Event of Default has occurred and is continuing; and (c) the
execution, delivery and performance by the Borrower of this Amendment and all
other documents, instruments and agreements executed and delivered in connection
herewith or therewith, and the consummation of the transactions contemplated
hereby or thereby (i) have been duly authorized by all necessary organizational
action on the part of the Credit Parties (including any necessary shareholder
consents or approvals), (ii) have not violated, conflicted with or resulted in a
default under and will not violate or conflict with or result in a default under
any applicable law or regulation, any term or provision of the organizational
documents of the Credit Parties or any term or provision of any material
indenture, agreement or other instrument binding on the Credit Parties or any of
its assets, (iii) do not require any consent, waiver or approval of or by any
Person which has not been obtained, and (iv) have not violated or conflicted
with and will not violate or conflict with any pre-emptive rights of any Person.

 

4.        Acknowledgment, Ratification and Confirmation.

 

(a)       The Borrower hereby confirms and acknowledges that, as of the date
hereof and after giving effect to this Amendment, (i) the Borrower is indebted
to the Lenders for Term Loans in an aggregate outstanding principal amount equal
to $8,581,835.55, plus accrued and unpaid interest thereon, as provided in the
Credit Agreement; and (ii) the Borrower is indebted to the Administrative Agent
and the Lenders for all accrued and unpaid fees and expenses of the
Administrative Agent and the Lenders (including but not limited to, reasonable
fees and disbursements of counsel) and other Obligations, as provided in the
Credit Documents.

 

(b)       Each of the Credit Parties hereby confirms and acknowledges that, as
of the date hereof (i) there exists no defense to the repayment by each such
Person of all amounts and Obligations owing under and in respect of the Credit
Agreement or any of the other Credit Documents, as amended and otherwise
modified hereby, and (ii) such Person has no claim against any Lender or the
Administrative Agent in respect of any matter relating to or arising under this
Amendment, the Credit Agreement or any of the other Credit Documents, the
Warrant or any of the transactions contemplated hereby or thereby.

 



- 3 - 

 

 

(c)       The Borrower hereby acknowledges, ratifies and confirms that it
remains obligated to pay all principal, interest, fees and other amounts owing
to the Administrative Agent and the Lenders under and in respect of the Credit
Agreement, as amended hereby, and the other Credit Documents when due and
payable in accordance with the terms thereof.

 

(d)       Each of the Credit Parties confirms and acknowledges that Credit
Agreement, the Security Documents and each of the other Credit Documents, as
amended and otherwise modified by the amendments and other modifications
specifically provided herein, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.

 

(e)       Without limiting the generality of the foregoing clause (d), each of
the Guarantors hereby acknowledges and confirms that all obligations and
liabilities of the Borrower in respect of the principal amount of the Term Loans
under the Credit Agreement, as amended hereby, including without limitation, all
obligations and liabilities of the Borrower for principal in respect of the Term
Loans (whether now outstanding or hereafter arising or incurred), constitute
“Guaranteed Obligations” under and as defined in the Guaranties and are
guaranteed by and entitled to the benefits of the Guaranties.

 

(f)        Each of the Credit Parties hereby confirms and acknowledges that all
obligations, liabilities and Obligations of the Borrower under the Credit
Agreement, as amended hereby, including without limitation, all obligations of
the Borrower for principal, interest and all other amounts payable in respect of
the Term Loans constitute “Secured Obligations” under and as defined in each
Security Document and are secured by and entitled to the benefits of the
Security Documents, and the liens and security interests granted in favor of the
Administrative Agent for the benefit of itself and the Lenders under the terms
of the Security Documents are perfected, effective, enforceable and valid and
such liens and security interests are, in each case, a first priority lien and
security interest (except to the extent otherwise expressly permitted by the
Credit Documents) and such liens and security interests are hereby in all
respects ratified and confirmed.

 

5.         Conditions to this Amendment. The effectiveness of this Amendment
shall be subject to the satisfaction of the following conditions precedent:

 

(a)       Counterparts of Amendment. The Administrative Agent shall have
received from each party hereto a counterpart of this Amendment and an amendment
to the Warrant in the form attached as Exhibit A hereto, each signed on behalf
of such party.

 

(b)       2017 Equity Offering. The 2017 Equity Offering shall have been
consummated.

 

(c)       Fees and Expenses. The Administrative Agent shall have received all
fees and other amounts due and payable to the Administrative Agent and the
Lenders in connection with this Amendment, including, without limitation,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
by the Borrower hereunder or under the Credit Agreement (including without
limitation, the fees and disbursements of counsel to the Agent in connection
herewith).

 

(d)       Representations and Warranties. The representations and warranties of
the Credit Parties contained in Article VII of the Credit Agreement and the
other Credit Documents, shall be true and correct on and as of the date hereof
and deemed to be made as of the date hereof (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case, such representations were true and correct as of such date).

 



- 4 - 

 

 

(e)       Event of Default. After giving effect to this Amendment, the Credit
Parties shall be in compliance with all of the terms and provisions set forth in
the Credit Agreement and the other Credit Documents to be observed or performed
thereunder and no Default or Event of Default has occurred and is continuing.

 

(f)        Projections. The Administrative Agent and Lenders shall have received
updated management projections through the Maturity Date, which shall have been
based on reasonable assumptions and represent management’s best estimates of the
projected performance of the Credit Parties.

 

(g)       Closing Date. The satisfaction of the conditions set forth in this
Section 5 and the closing of this Amendment shall have occurred on or before
March 31, 2017.

 

(h)       Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent shall have reasonably requested, all
of which shall be satisfactory in form and substance to the Administrative
Agent.

 

6.         Financial Covenants. -- It shall be an Event of Default under Article
X of the Credit Agreement if, on or before April 30, 2017, the Borrower,
Administrative Agent and Lenders shall fail to agree and execute a further
amendment to the Credit Agreement amending Section 9.13 (Financial Covenants) of
the Credit Agreement, which amendment shall be satisfactory to Administrative
Agent and Lenders in their sole and absolute discretion, acting reasonably.

 

7.       RELEASE. EACH OF THE CREDIT PARTIES HEREBY ACKNOWLEDGES AND CONFIRMS
THAT (A) IT DOES NOT HAVE ANY GROUNDS, AND HEREBY AGREES NOT TO CHALLENGE (OR TO
ALLEGE OR TO PURSUE ANY MATTER, CAUSE OR CLAIM ARISING UNDER OR WITH RESPECT
TO), IN ANY CASE BASED UPON ACTS OR OMISSIONS OF THE ADMINISTRATIVE AGENT OR ANY
LENDER, THE EFFECTIVENESS, GENUINENESS, VALIDITY, COLLECTABILITY OR
ENFORCEABILITY OF THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS, THE OBLIGATIONS, THE LIENS SECURING SUCH OBLIGATIONS, OR ANY
OF THE TERMS OR CONDITIONS OF ANY LOAN DOCUMENT AND (B) IT DOES NOT POSSESS (AND
HEREBY FOREVER WAIVES, REMISES, RELEASES, DISCHARGES AND HOLDS HARMLESS THE
ADMINISTRATIVE AGENT, EACH LENDER AND THEIR RESPECTIVE AFFILIATES, STOCKHOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS AND REPRESENTATIVES AND EACH
OF THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FROM AND AGAINST, AND AGREES NOT TO
ALLEGE OR PURSUE) ANY ACTION, CAUSE OF ACTION, SUIT, DEBT, CLAIM, COUNTERCLAIM,
CROSS-CLAIM, DEMAND, DEFENSE, OFFSET, OPPOSITION, DEMAND AND OTHER RIGHT OF
ACTION WHATSOEVER, WHETHER IN LAW, EQUITY OR OTHERWISE (WHICH IT, ALL THOSE
CLAIMING BY, THROUGH OR UNDER IT, OR ITS SUCCESSORS OR ASSIGNS, HAVE OR MAY
HAVE) AGAINST THE INDEMNIFIED PARTIES, OR ANY OF THEM, BY REASON OF, ANY MATTER,
CAUSE OR THING WHATSOEVER, WITH RESPECT TO EVENTS OR OMISSIONS OCCURRING OR
ARISING ON OR PRIOR TO THE DATE HEREOF AND RELATING TO THIS AMENDMENT, THE
CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO THE PAYMENT, PERFORMANCE, VALIDITY OR ENFORCEABILITY
OF THE OBLIGATIONS, THE LIENS SECURING THE OBLIGATIONS OR ANY OR ALL OF THE
TERMS OR CONDITIONS OF ANY LOAN DOCUMENT) OR ANY TRANSACTION RELATING THERETO.

 



- 5 - 

 

 

8.        Miscellaneous.

 

(a)      Except as otherwise expressly set forth herein, nothing herein shall be
deemed to constitute an amendment, modification or waiver of any of the
provisions of the Credit Agreement or the other Credit Documents, all of which
remain in full force and effect as of the date hereof and are hereby ratified
and confirmed. The Borrower acknowledges and agrees that nothing contained
herein shall be deemed to entitle the Credit Parties to a consent to, or a
waiver, amendment or modification of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Documents in similar or
different circumstances.

 

(b)       This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument.

 

(c)       Whenever the terms or sections amended hereby shall be referred to in
the Credit Agreement, Credit Documents or such other documents (whether directly
or by incorporation into other defined terms), such defined terms shall be
deemed to refer to those terms or sections as amended by this Amendment.

 

(d)       This Amendment shall be governed by the laws of the State of New York
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns.

 

(e)       The Parent agrees to pay all reasonable expenses, including legal fees
and disbursements incurred by the Administrative Agent in connection with this
Amendment and the transactions contemplated hereby.

 

[Remainder of page intentionally left blank]

 

- 6 - 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

  BORROWER:             ELEPHANT TALK EUROPE HOLDING B.V.                      
By: /s/ Yves van Sante       Yves van Sante, Director             GUARANTORS:  
              PARETEUM CORPORATION                       By: /s/ Robert H.
Turner       Robert H. Turner, Executive Chairman             PARETEUM NORTH
AMERICA CORP.                       By: /s/ Robert H. Turner       Robert H.
Turner, Executive Chairman  



  

 

 

 



  ADMINISTRATIVE AGENT AND
COLLATERAL AGENT:             ATALAYA ADMINISTRATIVE LLC                      
By: /s/ Raymond Chan       Name: Raymond Chan       Title: Authorized Signatory
                    LENDERS:             CORBIN MEZZANINE FUND I, L.P.          
  By:   Corbin Capital Partners Management, LLC,       its General Partner      
                      By: /s/ Daniel Friedman       Name: Daniel Friedman      
Title: General Counsel  



  



 

 

 

Exhibit A

Amendment to Warrant

 



 

 

 

